Order entered December 10, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-01480-CV

                     IN RE MICHELIN NORTH AMERICA, INC., Relator

                    Original Proceeding from the 134th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-14-07255

                                ORDER NUNC PRO TUNC
                             Before Justices Lang, Fillmore and Brown

       Before the Court is Michelin North America, Inc.’s December 4, 2015 Emergency

Motion for Stay. We GRANT the motion and ORDER STAYED the trial court’s November

19, 2015 Amended Order on Plaintiff’s Motion to Compel MNA to Respond to Discovery and

Identification of Withheld MNA Document to the extent it requires Michelin to produce “the

oldest version of all Aspect Specifications” and expands the scope of production in the case to

include:


               1. All Michelin P255/70R16 LTX M/S tires including the three (3)
       common green tires made at the Dothan, Alabama plant from the date production
       started (1998) until the date it allegedly stopped in 2003.

              2. All Michelin P-Metric 235, 245, 255 and 265 LTX M/S tires
       manufactured, within six ( 6) months before and one ( 1) year after the incident
       made the basis of this lawsuit.
We further ORDER STAYED the portion of the trial court’s Order Re: November 3, 2015

Hearing to the extent it requires Michelin to produce a corporate representative to testify about

Michelin’s financial condition, wealth, assets and financial statements and about the aspect

specifications ordered produced by the trial court.

       The Court requests a response to the petition for writ of mandamus. Real party in interest

and respondent shall file their responses, if any, on or before December 18, 2015.

                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE